Citation Nr: 1513455	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to January 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2015, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a November 2013 statement, the Veteran raised a new claim of entitlement to an increased rating for bilateral hearing loss and tinnitus.  The matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Service connection is in effect for bilateral hearing loss, evaluated as 60 percent disabling from March 6, 2007 and 70 percent disabling from August 4, 2010; posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from November 6, 2013; and tinnitus and tinea versicolor, each evaluated as 10 percent disabling.  His combined disability evaluation is 70 percent from March 6, 2007, 80 percent from August 4, 2010, and 90 percent from November 6, 2013.  Thus, the Veteran meets the minimum schedular requirements for a TDIU.

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

The Veteran submitted a formal application for a TDIU in August 2010.  He indicated that his highest gross earnings in one year were $68,000 in 2005, when he worked as a maintenance mechanic.  His disabilities affected full-time employment beginning in February 2010, that was the last date that he worked full time.  He completed four years of high school education and two years of college.

In written statements in support of his claim, the Veteran reported that his hearing disability had prevented him from continuing to safely work at a factory from where he retired.  He points to an October 2008 private audiological assessment obtained by his employer.  A company physician had sought an opinion regarding the Veteran's hearing capability while wearing protective ear muffs over his hearing aids.  The audiogram results with hearing aids showed that the Veteran heard comfortably with hearing aids in a quiet room.  With hearing aids and ear muffs, the muffs reduced his ability to hear adequately.  It was recommended that the Veteran not wear hearing aids and ear muffs together.  He could work in a high noise level with protection but not by machinery that moved or in a position where safety was an issue.

VA examinations were conducted in January and February 2011, in part to determine if the Veteran was unemployable, due to his service-connected hearing and skin disabilities.  

The January 2011 VA examiner noted that the Veteran gave a history of retiring as a maintenance mechanic because of his hearing loss.  He had had to wear ear plugs on the job and not hearing aids, so he could not hear.  This created an unsafe environment for him in working around heavy equipment.  He currently worked 18 hours a week at a golf course for a very low wage.  He was unable to work inside the clubhouse because he could not hear well.  The examiner opined that the Veteran had mild symptoms of tinea versicolor that did not interfere with his ability to work.

The February 2011 audiology examiner noted that, in July 2010, the Veteran reported that he was unable to hear behind him without hearing aids, and could not hear on the telephone or when listening to the television.  The Veteran had to look at speakers to understand the spoken word.  The examiner noted that, with aids, he was observed to understand the speaker.  The Veteran said his current hearing aids were the best he had.  Mild to profound sensorineural hearing loss was diagnosed.  

According to the examiner, it could be expected that the Veteran's hearing loss may result in some difficulty understanding speech in difficult listening situations, as in the presence of background noise, when he cannot see the speakers' faces, or over the telephone.  With amplification and reasonable accommodation, as specified by the American for Disabilities Act, hearing loss should not significantly affect vocational potential, limit participation in most work activities, or render the Veteran unable to secure and maintain substantially gainful employment.

An October 31, 2011 VA psychology outpatient record includes the Veteran's complaints of anger and depression, and concerns regarding impulsivity, mood swings, and anger problems.  He reported "[a] lot of difficulties [with his] supervisor" and was "very confrontational" about people being stupid.  

In his October 2011 notice of disagreement and February 2013 substantive appeal, the Veteran reported that he worked at a golf course, doing minimal outside labor, and earned $7.80 per hour for approximately 18-20 hours a week for an annual salary of approximately $8,122.

A golf course representative reported that the Veteran worked 18 to 20 hours a week washing golf carts and picking up balls.  The Veteran was not asked to work inside with the public as, due to his hearing problem, he was unable to communicate easily with others.  See December 2010 VA Form 21-4192.

At a VA PTSD examination in April 2014, that disability was found to cause occupational and social impairment with reduced reliability and productivity.  He reported previous employment as a pipefitter and maintenance worker.  He said he retired because "I was ready to retire," but also reported difficulty getting along with others during the last six years of employment.  He reported irritability, verbal altercations with coworkers and throwing things.  The examiner found that the Veteran had moderate impairment in interpersonal relationships.

During his January 2015 Board hearing, the Veteran testified that he last worked full time in 2010, and retired in February 2010.  See Board hearing transcript at page 2.  He left because of his hearing disability.  Id. at 3.  His wife handled all transactions involving the telephone.  Id. at 5.

The Veteran testified that he currently worked approximately 15 to 18 hours a week cleaning golf carts, and earned $7.80 per hour.  Id. at 4.  His annual earnings were approximately $3,000 to $4,000 per year.  He might be able to perform manual labor for 40 hours per week cleaning golf cars, although it was not offered "to avoid paying benefits."  Id. at 8.  The Veteran did not work when the golf courses were closed.  Id.  at 11.  He had some difficulty working at the golf course due to PTSD and hearing loss disabilities, as people had to face him to talk, and made jokes.  Id. at 8-9.  He was asked to answer the telephone in the pro shop on one occasion but was unable to hear it ring.  Id. at 9.  

Analysis

While the evidence shows that the Veteran has worked on a part time basis since 2010, marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2014).
The poverty threshold for an individual under age 65, as determined by the federal government, has ranged from $11,161 in 2009 to $12,316 in 2014.  U.S. Census Bureau; available at http://www.census.gov/hhes/www/poverty/data/threshld/thresh09.html; http://www.census.gov/hhes/www/poverty/data/threshld/thresh10.html; http://www.census.gov/hhes/www/poverty/data/threshld/thresh11.html; http://www.census.gov/hhes/www/poverty/data/threshld/thresh12.html; http://www.census.gov/hhes/www/poverty/data/threshld/thresh13.html; 
http://www.census.gov/hhes/www/poverty/data/threshld/thresh14.html.

If the Veteran worked 20 hours per week for 52 weeks, his earnings would be $8,112 per year, well below the poverty level.

The VA employer provided examinations show that hearing loss causes significant limitations in the kinds of work the Veteran could perform and that PTSD causes further occupational limitations.  A VA examiner opined that the Veteran could be employed with proper accommodation for hearing loss, but the employer provided records suggest that such accommodation had not been possible in the jobs for which he was otherwise qualified.  This does not take into account the additional limitations resulting from significant PTSD symptoms.  

The evidence demonstrates that the Veteran's service-connected disabilities have combined to prevent him from working in substantially gainful employment since 2010.  As the Veteran has held only marginal employment during the appeal period, entitlement to TDIU is granted.  38 U.S.C.A. §§ 1155, 5107(b).


ORDER

Entitlement to a TDIU is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


